BALDWIN, Judge,
(concurring).
I agree with Judge Lane’s treatment of the rejection of claims 3-5, 7, 9, 10 *1003and 12 based on the first paragraph of section 112. The entire court having thus concluded that the rejection of the claims on that basis was correct, it becomes unnecessary for the disposition of this case to even consider any rejection which might have been made based on the second paragraph of section 112.
With regard to claim 11, I agree that appellants have neither established that the judicial doctrine of lost counts, with the limitations placed on it in Risse, should be overruled nor that it is not applicable to the facts before us. Appellants make much of the fact that because their application was in interference with a patent, they could not introduce a count covering the propyl species into the interference. At the same time, however, appellants appear to concede that Brown’s butyl species was prior to their own propyl species. That being the case, appellants could not have obtained a claim to the propyl species under the doctrine of lost counts even if they could have introduced into the interference a claim covering the propyl species, and thus could have brought in evidence showing their invention date regarding that species.